DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election with traverse of various species in the reply filed on January 6, 2021 is acknowledged.  Applicant has elected the species C) panel includes 21-30 biomarker genes, from the group of species of panel of biomarker genes, drawn to claims 3-5, and the species G) KRAS, from the group of species of panel of medicine genes, drawn to claims 19 and 20.  Claims 1 and 16 are generic to the elected species, which read on claims 1 and 5-19.  However, the species election requirement for the first set of species is withdrawn (see below).  Therefore, claims 1-19 will be examined on the merits.  Claim 20, drawn to a non-elected species, is currently withdrawn.  It is noted that claim 13 is currently amended, and also that claim 21 was previously canceled. 
	The traversal is on the grounds that the number of species encompassed in the claims is not unreasonable and therefore would not exert a serious burden on the examiner to perform a search on all the species.  As previously rebutted, there is an examination and search burden for the species due to their mutually exclusive characteristics.  However, with regard to claims 2-5, the examiner agrees that a search for a panel of 21-30 biomarker genes overlaps in scope with a search for at least 5, or 5-10 or 11-20, biomarker genes in the first set of species, and therefore this species 
	The requirement is still deemed proper and is therefore made FINAL.

Analysis of Subject Matter Eligibility under 35 U.S.C. 101
3.	It is noted that independent claim 1, drawn to a method for monitoring tumor load in a patient, recite the active steps of isolating circulating cell-free DNA from a bodily fluid sample of the patient, enriching DNA sequences containing biomarker genes in the cell-free DNA fragments, and sequencing the enriched DNA.  It is further noted that the claim also recites steps of selecting a predetermined number of biomarker genes from DNA extracted from a tumor tissue sample from the patient to form a panel of biomarker genes, counting the number of mutated DNA and normal DNA sequencing reads in enriched DNA, and obtaining a tumor load.  It is also noted that the step of selecting a predetermined number of biomarker genes is further described in claims 11 and 12 that comprise steps of calculating a somatic mutation clonal ratios for each somatic mutation, ranking the somatic mutation clonal ratios for all somatic mutations, selecting a predetermined number of somatic mutations as biomarker genes in claim 11, and steps for calculating a somatic mutation clonal ratio in claim 12.  In addition, claim 13 recites steps of obtaining a tumor load that comprises a number of counting and calculating steps, while claims 14, 15 and 17 also comprise one or more counting and/or calculating steps.  Since the claims recite limitations that potentially include judicial exceptions in the form of abstract ideas relating to selecting, counting, 
Based on analysis of the claims using the revised guidelines, the claims are drawn to a process and are therefore directed to a statutory category in step 1.  In step 2, a two-prong inquiry is performed to determine if a claim is directed to a judicial exception wherein in the first prong, in the case of potential abstract ideas, limitations are evaluated to determine if the claims fall within the enumerated groupings of abstract ideas by reciting a mathematical concept, a mental process or certain methods of organizing human activity.  In the current claims, one or more of the steps of selecting, counting, determining and calculating, could, in some situations, be performed by a computer if the set of biomarker genes, the number of mutated DNA and normal DNA sequencing reads, and the number of somatic mutations is substantially large.  However, without further evidence, since there is no indication of how large the pool of biomarker genes, sequencing reads, or somatic mutations is, the processing of a relatively small number of genes, sequencing reads, and somatic mutations is a mental process that could conceivably be performed in the human mind, and therefore these limitations fall within the enumerated groupings of abstract ideas and are considered judicial exceptions.  Therefore, in the second prong of step 2, the claims are evaluated to determine if there are any additional elements recited in the claims beyond the judicial exceptions, and evaluating those elements to determine whether they integrate the exceptions into a practical application of the exceptions.  It is determined that the claims integrate the judicial exceptions into a practical application since the claimed 

Claim Objections
4.	Claims 12-14 are objected to because of the following informalities:  The term “tumor cell” in step a. of claim 12, and also in the first line of claim 14, should be plural (tumor cells).  In the next line as well as in the preamble, the term “somatic mutation allele ratio”, should read “a somatic mutation allele ratio”.  These errors are also noted in steps i. and ii. of claim 13.  It is also noted that there are two step a’s in claim 12, and thus the steps should be renamed a. to e.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites the limitation “a.  selecting a predetermined number of biomarker genes from DNA extracted from a tumor tissue sample from the patent to form a panel of biomarker 
	Claim 1, step e. recites the limitation “counting the number of mutated DNA and normal sequencing reads in the enriched DNA”, while claim 11 recites the limitation “a. determining somatic mutations in the DNA extracted from the tumor tissue sample of the patient”.  It is not clear how the mutated DNA or somatic mutations are determined.  Stated another way, it isn’t clear in claim 1 how mutations are distinguished from non-mutations since there is no reference sequence being compared, and then in claim 11, it is not clear what constitutes a somatic mutation, as it is not defined what constitutes a mutation in the DNA extracted from the tumor tissue sample.  Similarly, it is not clear in claim 17 how the number of mutated DNA and the number of enriched DNA sequences are counted since it is not clear how the mutated DNA is determined. 
	Claim 11, step d. recites the limitation “selecting a predetermined number of somatic mutations as biomarker genes that are ranked among the highest”.  It is not clear what is meant by “among the highest”, as the term is indefinite since it not clear precisely how the biomarker genes are selected with regard to their CR rankings.  That is, are they in, for example, the top half, top 80%, top 90%, etc. of the total determined somatic mutations? 
In addition, claim 1, step c. recites the limitation “enriching DNA sequences containing the biomarker genes in the cell-free DNA fragments”.  There is insufficient antecedent basis for the term “the cell-free DNA fragments” in the claim.  Also, claim 7 

Subject Matter Free of the Prior Art
7.	Claims 1-19 are free of the prior art.  No prior art was found that teaches a method for monitoring tumor load in a patient as currently claimed.  The closest prior art of Diehn et al. (U.S. Patent Pub. No. 2016/0032396) teaches methods for identification and use of circulating nucleic acid tumor markers, wherein circulating tumor DNA (ctDNA) sequences derived from tumor cells and present in the blood of an individual is analyzed to determine tumor burden, also known as tumor load, which is useful in monitoring response to therapy, as well as monitoring residual disease and for the presence of metastases (see paragraphs 12 and 14).  Diehn further teaches that a selector population of DNA oligonucleotides probes are designed, which correspond to a plurality of recurrently mutated genomic regions in a cancer of interest, such that at least one mutation, and preferably multiple mutations, within the plurality of genomic regions is present in a majority of all subjects with the specific cancer, wherein the selector set is used to enrich, by hybrid selection, for ctDNA in a sample from a subject that corresponds to the regions of the genome that are most likely to contain tumor-specific somatic mutations (see paragraphs 13-15).  Diehn teaches that the selected or enriched ctDNA from a sample is then amplified and sequenced to determine which of 
	Also of particular interest to the currently claimed invention is the reference of Fabrizio et al. (U.S. Patent Pub. No. 2016/0032396).  Fabrizio teaches methods for diagnosis and treatment of cancer, including measuring tissue tumor mutational burden (tTMB), which reflects somatic mutation levels of genes in a tumor tissue sample obtained from a patient, alone or in combination with measuring expression levels of therapeutic markers such as PD-L1 in tumor or tumor-infiltrating immune cells in a tumor sample obtained from the patient, wherein a tTMB score above a reference tTMB score identifies an individual who may benefit from a treatment comprising a PD-L1 axis binding antagonist (see Abstract and paragraphs 7 and 8).  Fabrizio further teaches that tTMB represents the number of somatic mutations counter per a defined number of sequenced bases, wherein the tumor sample has been determined to have an 
	Another reference of particular interest to the currently claimed invention is Chalmers et al. (U.S. Patent Pub. No. 2018/0363066). 

Conclusion
8.	Claims 1-19 are rejected under 35 U.S.C. 112(b), as discussed above.  However, claims 1-19 are free of the prior art, and also qualify as eligible subject matter under U.S.C. 101, as also discussed above. 

Correspondence
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637